Judgment, Supreme Court, New York County (Lewis Friedman, J.), entered May 17, 1993, which dismissed the within CPLR article 78 petition seeking to annul and vacate respondent’s determination denying petitioner a license to carry a concealed handgun, unanimously affirmed, without costs.
Contrary to petitioner’s contention, the IAS Court properly found that petitioner failed to demonstrate "proper cause” for the issuance of a concealed handgun (Matter of Conciatori v Brown, 201 AD2d 323). Even assuming that petitioner estab*489lished that he made weekly cash deposits of approximately $4,000, petitioner did not demonstrate "a special need for the license distinguishable from that of other persons similarly situated.” (Supra.) Moreover, the fact that petitioner, owner of an elevator repair service, works in areas noted for criminal activity and is occasionally called upon for night-time emergencies does not automatically entitle petitioner to a license. Under these circumstances, it cannot be said that respondent’s determination to deny the application was either arbitrary or capricious.
We have considered petitioner’s other claims and find them to be without merit. Concur—Ellerin, J. P., Kupferman, Asch and Rubin, JJ.